RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-1267-MR

JONATHAN HOWELL                                                        APPELLANT


                APPEAL FROM FLOYD CIRCUIT COURT
v.         HONORABLE JOHN DAVID PRESTON, SPECIAL JUDGE
                      ACTION NO. 20-CR-00057


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                    OPINION
                                 REVERSING AND
                                  REMANDING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: Jonathan Howell appeals his conviction as a second-degree

persistent felony offender (“PFO”). Specifically, Howell argues the trial court

erred in denying his motion for directed verdict in the penalty phase of the trial.

We agree and reverse and remand for proceedings consistent with this Opinion.

             Howell was found guilty of second-degree assault following a jury

trial. He moved for a directed verdict on the assault charge at the close of all
evidence, but also preemptively moved for a directed verdict on the PFO charge.

Howell argued the Commonwealth intended to rely on a November 2010

conviction in federal court as evidence to support the PFO conviction. The federal

conviction sentenced Howell to thirty-six (36) months’ incarceration followed by

ten (10) years’ supervised release. Defense counsel pointed out Howell had been

revoked at some point while on supervised release and served out the remainder of

his sentence in prison for an unknown amount of time, leaving open the question of

whether he could be convicted of a PFO under KRS1 532.080(2)(c)3. The

Commonwealth responded, in relevant part, thusly:

                [Howell] himself is aware of his federal conviction, that’s
                a publicly available record. It’s not some surprise thing
                nobody knew about . . . I think everyone agrees we got
                the original judgment that would put him within the five-
                year window [for a PFO conviction]. It’s just there’s a
                revocation issue and we’re trying to get the records on
                that to make absolutely certain that the original
                judgment is correct on the time frame.

(Emphasis added.)

                The trial court denied Howell’s motion for directed verdict on the

assault charges but declined to rule preemptively regarding the PFO. Howell again

moved for a directed verdict regarding the PFO during the penalty phase of the

trial. The Commonwealth argued the federal judgment alone put him within the



1
    Kentucky Revised Statute.

                                            -2-
five-year window required by KRS 532.080(2)(c)3. Howell argued the

Commonwealth knew Howell’s supervised release was revoked at some point.

The trial court denied Howell’s motion and instructed the Commonwealth to

present whatever evidence it had related to the federal conviction.

             The Commonwealth did not call any witnesses in the penalty phase of

the trial. Instead, it offered a packet of exhibits, including a certified copy of the

2010 judgment in Howell’s federal conviction. The jury sentenced Howell to ten

years’ incarceration for the underlying assault charges, but also found him guilty of

being a second-degree PFO, and enhanced the sentence of the underlying felony to

fifteen years’ incarceration. This appeal followed.

             “On appellate review, the test of a directed verdict is, if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt, only

then the defendant is entitled to a directed verdict of acquittal.” Commonwealth v.

Benham, 816 S.W.2d 186, 187 (Ky. 1991).

             To convict Howell of the offense of second-degree PFO, the

Commonwealth had to prove beyond a reasonable doubt all of the following: (a)

that he was more than twenty-one years of age; (b) that he stood convicted of a

new felony offense; (c) that he was previously convicted of one other felony

offense for which he was sentenced to a term of imprisonment of at least one year;

and (d) that he was over eighteen years of age when he committed the prior felony


                                          -3-
offense. KRS 532.080(2). Howell does not challenge the sufficiency of the

Commonwealth’s proof on any of those elements.

            However, pursuant to KRS 532.080(2)(c), the Commonwealth was

further required to prove beyond a reasonable doubt at least one of the following

facts:

            That [Howell]:

            1. Completed service of the sentence imposed on the
               previous felony conviction within five (5) years prior
               to the date of commission of the felony for which he
               now stands convicted; or

            2. Was on probation, parole, postincarceration
               supervision, conditional discharge, conditional
               release, furlough, appeal bond, or any other form of
               legal release from any of the previous felony
               convictions at the time of commission of the felony
               for which he now stands convicted; or

            3. Was discharged from probation, parole,
               postincarceration supervision, conditional discharge,
               conditional release, or any other form of legal release
               on any of the previous felony convictions within five
               (5) years prior to the date of commission of the felony
               for which he now stands convicted; or

            4. Was in custody from the previous felony conviction at
               the time of commission of the felony for which he
               now stands convicted; or

            5. Had escaped from custody while serving any of the
               previous felony convictions at the time of commission
               of the felony for which he now stands convicted.




                                        -4-
                 The jury was instructed under KRS 532.080(2)(c)3. The

Commonwealth argues the original judgment shows that, because Howell would

have been on supervised release for ten years from at least November 2010, this

was well within the five-year window imposed under the statute. The problem

with this argument is the Commonwealth acknowledged it was waiting on records

to be “absolutely certain” about Howell’s revocation status. As a result, the federal

judgment presented to the jury may have been incomplete or inaccurate. Further, it

was undisputed that, when Howell committed the instant felony in March 2020, he

was no longer on supervised release from his federal conviction. Therefore, it

stands to reason that Howell was likely revoked and served out his sentence prior

to this date.2

                 We agree with Howell that the reasoning in Moore v. Commonwealth,

462 S.W.3d 378 (Ky. 2015), is directly on point. In Moore, the defendant was

convicted of being a PFO. Similarly, the Commonwealth did not call any

witnesses during the penalty phase of the trial and submitted only a packet of

paperwork to the jury that contained certified copies of the defendant’s prior

convictions. The Kentucky Supreme Court concluded there was insufficient


2
  It is unknown from the record before us how much credit, if any, Howell received for time
served toward his thirty-six month prison sentence at the time the federal judgement was entered
in 2010. However, when considering the judgment alone and without the possibility of
revocation, even if Howell had served the entire thirty-six months’ incarceration at the time of
judgment, he would have still been on supervised release until at least November 2020, and the
underlying assault was committed in March 2020.

                                              -5-
evidence that the defendant had completed a prior sentence within five years, citing

to the “labyrinthine web of statutes and Corrections Cabinet regulations pertaining

to good-time credits, parole eligibility time, shock probation, revocation and

reinstatement of probation, and the obvious fact that a prison sentence is more

likely to be appealed (thus deferring its finality)[.]” Id. at 386. The Court further

ruled that

              [t]he Commonwealth was required to prove the positive
              of Appellant’s status on [the date he committed the
              felony in the underlying action]. Either he was in the
              system, e.g., incarcerated, probated, or paroled, or he was
              not. It is as simple as that. The defendant should not
              carry the burden on this information because, just as it is
              not a negative, it is also not information that would
              necessarily be unique to the defendant. Indeed, for the
              defendant to obtain proof of such relief, he would tie [sic]
              required to go through the Commonwealth and its
              associated agencies, and would most likely do so by
              calling as witnesses – the clerks and corrections officers
              – that the Commonwealth did not bother to produce.
              Forcing the defendant to do so improperly shifts the
              burden of proof, requiring the defendant to prove that he
              is not PFO-eligible.

Id. at 387.

              Additionally, “to uphold a conviction, an appellate court must be

convinced that the evidence supports a reasonable inference and is not just mere

guess work. A trial court must be similarly convinced when faced with a motion

for a directed verdict.” Whittle v. Commonwealth, 352 S.W.3d 898, 907 (Ky.

2011) (internal quotation marks omitted). Here, the Commonwealth’s evidence


                                          -6-
regarding the PFO was based on guesswork because it acknowledged it did not

have complete records pertaining to Howell’s federal conviction and revocation.

Therefore, the jury’s verdict pertaining to the PFO was also based on guesswork.

Of course, the jury did not know they were presented with potentially incomplete

evidence.

             The Commonwealth now argues it is not required to prove a negative

as explained in Shabazz v. Commonwealth, 153 S.W.3d 806, 814-15 (Ky. 2005).

We disagree. In Shabazz, the defendant was convicted of first-degree PFO under

KRS 532.080. The Commonwealth called no witnesses in the penalty phase of the

trial, but it presented an order of probation/conditional discharge to the jury that

was within the five-year statutory window. The Kentucky Supreme Court held

that, based on the evidence presented, the jury could have reasonably inferred the

defendant was still on probation when he committed the underlying offenses.

Howell’s case is distinguishable. Despite the Commonwealth’s argument to this

Court, the issue is not whether the jury could have reasonably inferred that Howell

was still on supervised release when he committed the underlying offense in March

2020, based on the federal judgment admitted into evidence. Rather, the

Commonwealth acknowledged it was waiting on additional federal records that it

did not have, and these records could have shown that, due to revocation, KRS

532.080(2)(c)3. was inapplicable or put Howell outside the five-year window for a


                                          -7-
PFO conviction under any provision of KRS 532.080(2)(c). Again, proof that

Howell met the qualifications for a PFO conviction beyond a reasonable doubt

rested entirely with the Commonwealth.

                   PFO status is typically very easy to prove and is
            very difficult to seriously challenge. The
            Commonwealth’s burden in a PFO proceeding is both
            positive and clear: show, beyond a reasonable doubt, the
            criminal or corrections status of an individual on a certain
            date in question. We cannot continue to paint that burden
            as a negative one, much less one impossible to fulfill.

Moore, 462 S.W.3d at 388.

            The Commonwealth was aware it did not have complete records

concerning Howell’s federal conviction and that those records would have clarified

whether Howell had been discharged from supervised release within five years of

the date he committed the underlying offense in March 2020. The trial court erred

in denying Howell’s motion for a directed verdict related to the PFO charge. We

therefore reverse Howell’s PFO conviction and remand to the trial court for

sentencing of the underlying felony conviction consistent with this Opinion.



            ALL CONCUR.




                                         -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Robert C. Yang           Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Stephanie L. McKeehan
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-